Citation Nr: 0526789	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asthma.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.  

3.  Entitlement to an initial compensable evaluation for 
hypertension.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

5.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies.  

6.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from September 1979 to 
April 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In light of the fact that the appellant has contested the 
initial evaluation of his service-connected asthma, lumbar 
spine condition, hypertension, and hearing loss disabilities, 
the Board has styled the increased rating issues of the case 
as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The issue of the initial evaluation for hypertension and 
issues of entitlement to service connection for allergic 
rhinitis and depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's asthma is manifested by Forced Expiratory 
Volume (FEV-1) of 70.98 percent of predicted value, by a 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 100 percent.  

2.  The veteran's degenerative joint disease of the lumbar 
spine is characterized by full range of lumbar motion with 
low back pain on right straight leg raise and pain upon 
forward flexion.  

3.  Upon audiological testing in July 2003, the veteran had 
bilateral hearing loss manifested by Level I hearing loss in 
each ear.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation greater 
than 30 percent for asthma is denied.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2004).  

2.  The criteria for an initial disability rating greater 
than 10 percent for degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5292 (effective prior to September 26, 2003), 5237 
(effective on September 26, 2003).  

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a November 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that situational depression and 
rhinitis were due to military service, and that service-
connected asthma, lumbar spine condition, hearing loss, and 
hypertension were more severe than rated at the time of the 
initial rating decision.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished as to the issues decided herein.  The veteran 
identified service medical records as showing treatment for 
the claimed disabilities.  The service medical records are of 
record.  Moreover, the veteran was afforded VA examinations 
as noted below.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Asthma  

The veteran's asthma disability is rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, 
pertaining to bronchial asthma.  Pursuant to such Diagnostic 
Code, a 30 percent rating is warranted for FEV-1 of 56 to 70 
percent of predicted, or FEV1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  For a rating of 
60 percent (the next higher rating): FEV-1of 40 to 55 percent 
of predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a rating of 100 percent: FEV-1 less than 40 percent of  
predicted, or FEV1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.  

In this matter, the veteran's asthma requires use of 
prescribed inhalational bronchodilator therapy.  During his 
service discharge examination, the veteran reported that he 
had approximately two exacerbations per year that typically 
resulted in upper respiratory infections.  An x-ray of his 
chest was normal and there was no evidence of active disease.  
Pulmonary function tests revealed a mild restrictive defect 
with no improvement with bronchodilator.  His Forced 
Expiratory Volume in one second (FEV-1) was 70.98 percent of 
predicted value.  His ratio of FEV-1 to Forced Vital Capacity 
(FVC) was 100.97 percent of predicted value.  

The evidence is this case does not reveal pulmonary function 
test results that nearly approximate the criteria for a 60 
percent evaluation.  Moreover, the VA examiner in February 
2003 characterized the veteran's asthma as "mild".  
Additionally, a review of the veteran's service medical 
records does not reflect that treatment of asthma required 
monthly visits to a physician for required care of 
exacerbations or courses of systemic corticosteroids.  
Accordingly, an initial evaluation greater than 30 percent is 
not warranted.  

B.  Degenerative Joint Disease of the Lumbar Spine

The veteran's lumbar spine disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated changed during the pendency of the 
veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 27, 
2003) (effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

Under the former criteria, a disability manifested by 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, a 10 percent rating is warranted for slight 
limitation of motion.  A 20 percent rating is warranted when 
the limitation of motion in the lumbar spine is moderate.  
Finally, a 40 percent evaluation is warranted when limitation 
of motion is severe.  Arthritis or degenerative joint disease 
is rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a Code 5003.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  It should also be noted 
that use of terminology such as "severe", when used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  

Under 38 C.F.R. § 4.71a, (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides that an evaluation of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent evaluation is 
warranted for a disability manifested by unfavorable 
ankylosis of the entire spine.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Initially, and with respect to the former rating criteria, 
the veteran's low back disability does not approximate the 
criteria for a 20 percent rating under Diagnostic Code 5292.  
In this respect, during examination in February 2003, the 
veteran demonstrated full range of motion of the lumbar spine 
with low back pain on right straight leg raise and pain upon 
forward flexion.  His muscle strength was normal, and there 
were no neurological deficits noted.  Based upon the 
objective test results of essentially full range of motion, 
the Board does not find that the disability more nearly 
approximates the 20 percent rating criteria that requires 
"moderate" limited motion under Diagnostic Code 5292.  

The Board has considered whether a higher rating is warranted 
under other applicable Diagnostic Codes.  However, there were 
no findings that the condition resulted in neurologic 
symptomatology, as contemplated under the rating criteria, 
intervertebral disc syndrome, or a moderate lumbosacral 
strain.  See generally, 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 & 5295.  Hence, a higher rating is not warranted 
under other potentially applicable Diagnostic Codes.  

Finally, the Board has considered the effects of pain and 
functional loss when rating the disability.  However, the 
medical evidence does not reveal that  the disability 
resulted in weakened movement, excess  fatigability, disuse, 
atrophy, or other elements of  functional loss.  Hence, a 
rating greater than 10 percent is  not warranted on the basis 
of the factors set forth in  38 C.F.R. § 4.40, 4.45, and 
DeLuca v. Brown, supra.  

As it pertains to the revised criteria that was made 
effective September 26, 2003, there is scant evidence of 
record.  The only evidence of record during this period is a 
statement from the veteran's physician assistant, dated in 
January 2004.  The statement indicated that the veteran 
continued to suffer from low back pain that was non-
radicular, with x-ray evidence of degenerative joint disease.  
She stated that he was treated with both physical therapy and 
chiropractic care.  This evidence does not include any range 
of motion findings.  Nor is there any indication that the 
disability results in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Based upon the foregoing, the Board finds that the 
criteria for an evaluation greater 10 percent under the 
revised rating criteria are not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Bilateral Hearing Loss

The veteran's service medical records reflect that he was put 
on profile for hearing loss since 1994.  The veteran's 
hearing loss disability is rated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.85.  

In addition to the regulations governing increased rating 
claims cited above, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.86 (2003).  Hearing loss evaluations 
are determined by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

On the authorized audiological evaluation in July 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
55
60
LEFT

25
50
50
55

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  
The puretone average is 51 for the right ear and 45 for the 
left ear.  Application of these scores to 38 C.F.R. § 4.85, 
Table VI results in a Roman Numeral of I for the right ear 
and I for the left ear.  When these scores are applied to 
Table VII the percentage evaluation for hearing impairment is 
noncompensable.  

Audiological examinations during service were essentially 
similar to the results of testing in July 2003.  

The Board acknowledges that the VA examiner has characterized 
the veteran's hearing loss as "mild to moderately severe" 
in the right ear and "moderate" in the left ear and the 
Board does not discount the difficulties that the veteran has 
with his auditory acuity.  However, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Inasmuch as the noncompensable evaluation assigned reflects 
the greatest degree of hearing loss shown since the effective 
grant of service connection, there is no basis for assignment 
of any staged rating pursuant to Fenderson, and the claim for 
an initial compensable evaluation for service-connected 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See, Gilbert, supra.  


ORDER

An initial evaluation greater than 30 percent for asthma is 
denied.  

An initial evaluation greater than 10 percent for 
degenerative joint disease of the lumbar spine is denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for a compensable rating for 
hypertension, and service connection for allergic rhinitis 
and depression.  

With respect to the claim for a higher initial evaluation for 
hypertension, a 10 percent evaluation under the pertinent 
rating criteria requires evidence of diastolic pressure 
predominantly 100 or more, or: systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

In statements associated with the record, the veteran 
recently alleged that he was on continuous medication for 
control of his hypertension.  He alleged current treatment at 
Montcrief Army Hospital.  The Board finds that the veteran 
should be afforded an opportunity to obtain these records and 
associate them with the claims folder.  

With respect to the claim for service connection for 
depression, during the VA examination in February 2003, the 
veteran was diagnosed with situational depression.  Thus, the 
question in this matter is whether the veteran has a chronic 
disability characterized by depression.  On his substantive 
appeal, the veteran identified additional treatment records 
for depression.  The Board finds that the veteran should be 
afforded an opportunity to obtain these records, as well.  
Should the records reveal treatment for depression, then the 
veteran should be afforded a VA psychiatric examination for 
purposes of obtaining an opinion as to the etiology of the 
disorder.  

With respect to the claim for allergies, in February 2004, 
and since the VA examination in February 2003, the veteran 
submitted a statement from a nurse practitioner that 
indicates that the veteran has allergic rhinitis that is 
related to service.  The Board notes in this respect, that, 
38 U.S.C.A. § 5103A(d) provides that medical examinations are 
needed in cases where the evidence of record, to include all 
information and lay and medical evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  As such, 
further examination is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following development:  

1.  The RO should send to the veteran a 
letter requesting that he provide 
information, and, if, necessary, 
authorization to enable it to obtain any 
outstanding medical evidence pertinent to 
the issues on appeal.  The RO should 
request that the veteran submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran or any 
representative responds, and all 
records/responses obtained from each 
contacted entity have been associated 
with the claims file (or a reasonable 
time period for the veteran's response 
has expired), the RO should arrange for 
the veteran to undergo VA examination(s) 
with the appropriate specialist(s).  The 
entire claims file must be made available 
to the physician(s) designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

In regard to any currently diagnosed 
psychiatric disorder, claimed as 
depression, the examiner(s) should offer 
an opinion as to whether any such 
disability is at least as likely as not 
(i.e. at least a 50 percent probability) 
due to service.  

In regard to allergic rhinitis or any 
chronic allergy disorder, the examiner(s) 
should offer an opinion as to whether any 
such disability is at least as likely as 
not (i.e. at least a 50 percent 
probability) due to service.  

In regard to hypertension, the veteran 
should be afforded a VA examination to 
determine the current severity of his 
service-connected hypertension.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should indicate whether the 
veteran's hypertension requires 
continuous medication for control.  All 
appropriate tests should be conducted, to 
include repeated blood pressure testing.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for an acquired 
psychiatric disability, and allergic 
rhinitis, and an initial compensable 
evaluation for hypertension in light of 
all pertinent evidence and legal 
authority.  

5.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran a Supplemental Statement Of 
the Case and afford him an opportunity 
for written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


